Hocker, J.
(dissenting). — I can not concur in the opinion that this court under the circumstances of this case, should ex mero motu, raise the question of the jurisdiction of equity as applied to the facts of the case. The acts charged against the defendant of changing the marks and brands of the cattle, and of disposing of them so as to defeat complainant’s rights, amount to charges of fraud. Moreover, the bill prays for an accounting and discovery. These are matters of equity jurisdiction, and, in the absence of a demurrer or plea raising the question of jurisdiction, and the case having gone to a hearing on its merits, I think this court should review the final decree appealed from. 1 Cyc. 420; Reynes v. Dumont, 130 U. S. 354, 9 Sup. Ct. Rep. 486; Kilbourn v. Sunderland, 130 U. S. 505, 9 Sup. Ct. Rep. 594; Tyler v. Savage, 143 U. S. 79, 12 Sup. Ct. Rep. 340; DeCottes v. Clarkson, 43 Fla. 1, 29 South. Rep. 442.